2.	The substitute specification filed September 14, 2020 has been entered.
	The preliminary amendment to the specification filed September 14, 2020 has not been entered, because it is a duplicate of the amendments contained in the substitute specification, and because there is no provision or established procedure for submitting specification amendments under both 37 CFR 1.121(b) and 37 CFR 1.126.  Applicant is requested to avoid submitting duplicate amendments in any future responses.
3.	The disclosure is objected to because of the following informalities: At paragraph [07], line 4, “Gamma” is misspelled.  At paragraph [09], line 1, the phrase “, in connection with the accompanying drawings,” should be deleted, because no drawings were filed with this application.  Appropriate correction is required.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At claim 5, line 2, the terminology “L-taurine” is not understood, because taurine is an achiral molecule.  Taurine does not have a D- or L-configuration.  Claim 14 is indefinite because the terminology at line 5, “peptide complex of IPH AVN” is not defined in the claim, in the specification, or in the art.  The specification recites 15H26N4O8”, but does not recite the order in which the amino acid residues are joined.  The examiner can not find any evidence that “IPH” or “AVN” were defined terms in the art as of the effective filing date of the instant claims.
5.	Claims 1-13 are objected to because of the following informalities:  At claim 1, line 3, “Gamma” is misspelled.  At claim 1, lines 2 and 3, “Glutamine” is repeated, and one of the two occurrences should be deleted.  At claims 3, 4, 5, 6, 7, 8, 9, 11, and 13, line 1 of each claim, the phrase “any of claims 1” should be changed to “claim 1”.  At claim 5, line 2, a conjunction, probably “and”, should be inserted before “L-Taurine”.  At claim 8, line 2, “Asparagine” is misspelled.  Appropriate correction is required.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raggi (U.S. Patent Application Publication 2004/0248771).  Raggi teaches a pharmaco-dietary preparation useful in preventing aging processes and assisting in the treatment of disorders such 2 and 2x104, i.e. can have as few as 2 amino acids.  The preparations are administered orally.  See, e.g., the Abstract; paragraphs [0001] and [0021]; and Examples 1 and 2. 
8.	Claims 1, 2, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ermolin et al (U.S. Patent Application Publication 2011/0183040).  Ermolin et al teach a product comprising free natural amino acids and short natural peptides of an aquatic animal origin.  The free natural amino acids can include all 20 amino acids necessary for human protein synthesis, and can also include amino acids such as ornithine and taurine.  The product is orally administrable and can be used in the treatment of mental and neurology diseases.  See, e.g., the Abstract; paragraphs [011], [0044] - [0050], and [0079]; and claims 1 and 10.  Because the Inventor defines the oral composition using “comprising” terminology (see, e.g., claim 1, line 1), the claims permit the presence of free amino acids in addition to those which are present as part of the set of free amino acids.  Accordingly, the presence of amino acids such as alanine, aspartic acid, and cysteine in the product taught by Ermolin et al does not vitiate the anticipation rejection.
9.	Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comiskey et al (U.S. Patent Application Publication 2015/0366935).  Comiskey et al teach oral dosage formulations comprising GCC agonist peptides, an amino acid such as leucine, histidine, or arginine, and a lubricant such as magnesium stearate.  See, e.g., the Abstract and paragraphs [0018], [0066], [0071], and [0199].
s 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martyn (U.S. Patent Application Publication 2013/0171294).  Martyn teaches a nutritional composition comprising trehalose, a source of peptides with an average length from about 3 to 9 amino acids, a stimulant which can be taurine, and an amino acid additive chosen from glutamic acid, asparagine, leucine, lysine, glycine, GABA, glutamine, taurine, arginine, ornithine, and theanine.  Martyn’s nutritional compositions can be used to optimize muscle performance.  See, e.g., paragraphs [0015], [0017], [0018], [0032], and [0047], and claim 14.  
11.	Claims 4, 7, and 13 are rejected under 35 U.S.C. 103 as being obvious over Martyn (U.S. Patent Application Publication 2013/0171294).  Application of Martyn is the same as in the above rejection of claims 1 and 2.  Martyn does not teach the specific amino acid combinations recited in instant claims 4, 7, and 13.  However, Martyn teaches, in general, that more than one amino acid additive can be used with Martyn’s nutritional compositions.  See paragraphs [0070], [0088], and [0103], and claim 11.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include multiple amino acids from among those taught by Martyn, including the combinations of amino acids recited in instant claims 4, 7, and 13, because Martyn teaches each of these amino acids to be useful for the nutritional compositions, because Martyn teaches that multiple amino acids can be used in the nutritional compositions, because it is common in the nutritional composition arts to include multiple amino acids in a nutritional composition, and because it is prima facie obvious to include multiple known additives in a nutritional composition with only the expected gain of additive function.
12.	Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being obvious over Martyn (U.S. Patent Application Publication 2013/0171294) as applied against claims 4, 7, and 13 above, and .
13.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amato (U.S. Patent Application Publication 2011/0064720).  Amato teaches a dietary supplement comprising taurine, Beta Alanine, Leucine, and aspartame, which is a dipeptide.  See page 12, Table 5. 
14.	Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being obvious over Amato (U.S. Patent Application Publication 2011/0064720).  Application of Amato is the same a in the above rejection of claims 1 and 2.  The Table 5 composition of Amato does not include GABA and L-Lysine as required by instant claim 5, Glycine, L-Tryptophan, and L-Lysine as required by .
15.	Claims 1, 4, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al (U.S. Patent Application Publication 2008/0193591).  Wada et al teach a taste improving agent for food and beverages, comprising protein hydrolysate, GABA extract powder, taurine, glutamic acid, glycine, leucine, lysine, and arginine.  See Table 10, Composition 2.  Note that because Inventor defines the claim composition using “comprising” terminology, the additional amino acids which are present in the composition of Wada et al, but which are not listed in Inventor’s set of free amino acids, are still embraced within the scope of the claimed compositions.
16.	Claims 1, 2, 10, and 13 are rejected under 35 U.S.C. 103 as being obvious over Georgiades (U.S. Patent Application Publication 2006/0154871) in view of Dioguardi (U.S. Patent No. 8,324,278).  Georgiades teaches colostrinin, obtained from mammalian colostrum, and comprising various peptides including DKE. The colostrinin peptides can be used, either 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 22, 2022